Title: To Thomas Jefferson from Theodore Foster, 29 October 1801
From: Foster, Theodore
To: Jefferson, Thomas


Dear Sir,
Providence Thursday Evening Oct. 29th. 1801
I most sincerely thank you for your Letter of the 11th. Ulto. and for the highly obliging Assurance you give Me of communicating verbally Such Information as may enable Me “to give to Posterity a genuine Veiw of the Transactions of the Day” in the Work, which I mentioned as contemplated, in my Letter of July 25. I feel the Arduousness of the Undertaking, which I should not have dared to think of was it not that I hope to possess “Opportunities of coming to the True Springs and Motives of Transactions” from those who could and who would give Me unadulterated Information, when they were convinced of the honest Sincerity of my Wishes to vindicate and Support, as much as in my Power, a Form of Government which I love and which I believe will, by the present Executive, be influenced and directed by the best of Motives.—I Recd. your Letter of the 11th on the 22d. Ult. and should have answered it earlier had I not fear’d intruding on your valuable Time, as I would by no Means abuse the High and honourable Privilege with which you condescend to favour Me, in allowing Me occasionally to make direct Epistolary Communications to you.
On Saturday last, I came from Brookfield, my native Town, in Massachusetts, where I had been to visit my aged Mother and my Brother Dwight who dwell there. Great Exertions have been made and are now making in that State and in Connecticut and indeed in all New England to mislead the Public Mind, by fabricating and spreading the most gross and wicked Falshoods calculated to deceive and inflame, and by distorting and misrepresenting your Expressions and Sentiment—But blessed be God! Righteousness and Truth will prevail. Falshoods are detected and exposed and the cool and dispassionate are more and more convinced that Something has been wrong in the View of those who have been called High toned Federalists. The Latter are of course losing the Ascendency they have had and more moderate Men who love and will support a Genuine Republican Administration of the Government are every where gaining the public Confidence and coming into Power, in so much that a Gentleman,
   
   Pliny Merrick Esq.

 of Brookfield, a Lawyer, and a Justice of the Peace, in that Town, and a Man of Good Information assured Me, on Saturday Morning last that he thought it was undoubtedly true that more than One Half the People of Massachusetts may now be considered as Friends and Supporters of Jeffersonian Politicks—[That was his Expression] and that it will be evinced the next time an Occasion calls for a general Expression of the Feelings and Sentiments of the People at large.—
As a Specimen of the Shameful, lying Spirit prevalent, I here copy verbatim a Paragraph from the Providence Journal published in this Town on the 23d. Ult. inserted under the Providence Head, as an original Article of the Printer of that Paper in these Words
“The President of the United States has ordered a Removal of the Arms from Springfield [Massachusetts] to the Southward”
A Similar Paragraph had previously appeared and had been contradicted in most of what are wrongly called the Federal Papers in New England. The Editor of the Providence Journal however so far from contradicting it in his Paper, did, on the 14th Instant republish from the Stockbridge Paper, or rather under the Stockbridge Head, the extraordinary “Extract of a Letter [said to be] from a Gentleman in Springfield to his Friend in that Town,” of which I inclose a Copy and of which I intend to request a Contradiction to be inserted in the Providence Journal to be published on Wednesday next, thinking it a Duty I owe my Constituents to counteract the Tendency of a Publication so inflamatory and which has excited much Uneasiness where it was not known to be false.—
There have been, in New England Two large Editions of Mr. Harper’s last Letter to his Constituents, dated Washington March 5th: 1801, published by Subscription and distributed gratis among the People, to prove that “those who had conducted the Government had left an Easy Task to their Successors”—”That every thing had been done to their Hand, and in spite of thier constant and violent Opposition”
   
   Vide Providence Edition Page 16.

—and I am told by a Clergyman of Massachusetts that himself and most of the Clergy in that State are supplied with the Boston Palladium in the same Way.—
But true Republican Papers, such as the National Ægis, and others are about to be published by able Editors which it is hoped will dispel the malignant Vapours of Prejudice and Misrepresentation which have arisen in our political Atmosphere, and so much bewildered the Public Mind, that it has been hardly capable of discerning Truth from Falshood.—

The Time of the Assembling of Congress is fast approaching when I hope to have the Pleasure of seeing you in good Health and Spirits.—That the Session may be distinguished for Sincerity, in promoting the Public Good, with Cordiality and Unanimity, in Support of the Executive, in both Houses of Congress, in Measures which shall give general Satisfaction and increase the growing Confidence of the People in the Government, and that you may long enjoy the Heartfelt Pleasure of possessing the sincere Affections Gratitude and Support of a great Majority of this great and Flourishing Nation, is the Sincere Prayer of, Dear Sir,
Your much obliged Friend and obedient Servant
Theodore Foster
